Citation Nr: 1229525	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease (DDD), mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, prior to January 29, 2009.  

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, including DDD, mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, since January 29, 2009.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.  

5.  Entitlement to a total rating based upon individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974, August 1974 to September 1980, and October 1980 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for a lumbar spine disability.  A March 2009 rating decision increased the 10 percent rating to 20 percent, effective January 29, 2009.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the issue of an increased rating for a lumbar spine disability is still in appellate status.  

The Veteran's claim to reopen for service connection for a psychiatric disorder was on appeal from the May 2005 rating decision.  In a September 2010 Board decision, the Board reopened the claim for service connection for a psychiatric disorder and remanded the claim for further development.  Service connection for a psychiatric disorder remained denied and the current appeal is still in appellate status.  

By rating decision of October 2006, service connection for a cervical spine disability was granted.  A 10 percent rating was awarded, effective August 4, 2005.  The Veteran disagreed with the 10 percent rating, and the current appeal ensued.  

The Board remanded the instant claims in September 2010 for further development.  

The issue of a total rating based upon individual unemployability (TDIU) ), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was expressly raised by the claimant and was denied by rating decision of August 2007.  The issue was not appealed and became final.  However, during the pendency of this case, service connection for chronic obstructive sleep apnea was granted and a 30 percent rating was awarded, and the Veteran's 10 percent rating for DDD of the cervical spine was increased to 20 percent, effective January 13, 2013.  The Veteran has also consistently argued that his unemployment is due in whole or in part to his service-connected disabilities.  Consideration of the issue of a TDIU is thereby warranted and will be addressed in the REMAND portion of the decision below via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder (claimed as depression, mood disorder, psychosis, and a sleeping disorder) did not occur during service or for many years thereafter; nor is it caused or aggravated by the Veteran's service-connected spinal disabilities.  

2.  Even considering the Veteran's complaints of pain and functional loss, the Veteran's lumbar spine disability, including DDD mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, was not productive of flexion of 30 degrees but not greater than 60 degrees, or combined ranged of motion of the thoracolumbar spine not greater than 120 degrees, or incapacitating episodes of the lumbar spine having a total of 2 weeks but less than 4 weeks during the prior 12 months, prior to January 29, 2009.  

3.  Even considering the Veteran's complaints of pain and functional loss, the Veteran's lumbar spine disability, including DDD) mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, was not productive of forward flexion of 30 degrees or less, or favorable anklylosis of the entire thoracolumbar spine, or incapacitating episodes of the lumbar spine having a total of 4 weeks but less than 6 weeks during the prior 12 months, since January 29, 2009.  

4.  The Veteran's cervical spine DDD was not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or incapacitating episodes of the cervical spine having a total of 2 weeks but less than 4 weeks during the prior 12 months, prior to January 13, 2011.  

5.  The Veteran's cervical spine DDD was productive of forward flexion of 25 degrees or less; however, cervical spine forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, or incapacitating episodes of the cervical spine having a total of 4 weeks but less than 6 weeks during the prior 12 months, since January 13, 2011, have not been shown.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (claimed as depression, mood disorder, psychosis, and a sleeping disorder) was not incurred in or aggravated by service, nor was it shown to be caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

2.  The criteria for a rating in excess of 10 percent for lumbar spine disability, including DDD mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, prior to January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243.  

3.  The criteria for a rating in excess of 20 percent for lumbar spine disability, including DDD mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, since January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243.  

4.  The criteria for a rating in excess of 10 percent for cervical spine prior to January 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243.  

5.  The criteria for a rating of 20 percent, and no more, for cervical spine since January 13, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by letters sent to the Veteran in July 2004, February 2006, and April 2006.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The April 2006 also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and private treatment with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claims.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service connection 

The Veteran alleges that service connection is warranted for an acquired psychiatric disability secondary to his service-connected spinal disabilities.  He maintains that he has depression as a result of the chronic pain he has associated with his service-connected spinal disabilities.  

At the outset, it is important to note, that the Veteran has been granted service connection for DDD, lumbar spine (previously shown as mechanical low back pain and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right) and DDD of the cervical spine.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  

Nonetheless, because this claim was pending before the regulatory change was made (August 2005), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, it is important to note, there is no evidence showing any psychiatric problems in service, or for many years thereafter.  The Veteran does not argue the contrary.  Rather, he maintains that his acquired psychiatric disorder is warranted strictly on a secondary basis.  He alleges that his acquired psychiatric disorder is due to his service-connected spinal disorders.  

VA treatment records from June 2004 to January 2007 are associated with the claims folder and show ongoing treatment for an acquired psychiatric disorder variously diagnosed as adjustment disorder with depressed mood, secondary to chronic pain, depression, mood disorder, and psychotic disorder, secondary to general medical condition, back pain and treatment.  Throughout this period, it was noted on that the Veteran on occasion was slightly noted to be sedated due to pain medication and depression.  In March 2006, the examiner stated that he was educating the Veteran's wife in the role the Veteran's medications had in causing sedation, cognitive decline, and paranoia.  His psychiatric medication was decreased and increased throughout this period.  

In June 2006, the Veteran was hospitalized by VA.  He was brought to the emergency room where it was reported that the Veteran pulled a gun on his wife.  The Veteran alleged that his wife pulled a shotgun on him.  The Veteran denied any problems with being depressed, having sleep or appetite problems, or getting angry or irritable often.  He reported auditory and visual hallucinations for a long period of time and that the medication he was prescribed helped him to some extent.  He denied suicidal or homicidal ideation or plans.  He reported some short term memory problems, which could be secondary to his medications effects.  He was admitted to the acute psychiatry ward and closely monitored.  

Mental status examination revealed the Veteran had normal psychomotor status.  He had normal speech rate and tone.  He had auditory and visual hallucinations as described n the history.  Concentration was fair.  There was no homicidal or suicidal ideation.  He was able to participate in the interview and respond to questions well.  His insight and judgment were fair.  He also stated that his medications were helping him well at the time.  He did not want to return home due to problems with his wife and he was discharged to a friend.  The pertinent psychiatric diagnosis was mood disorder.  

The records also included medical findings in January 2006,from a physician who submitted these findings for the Veteran's Social Security disability claim.  This physician indicated that the Veteran had a lot of psychological problems which prevented him from working such as his depression and anxiety.  Another physician in February 2006, submitting his findings to Social Security, indicated the Veteran experienced a progressive deterioration in physical functioning with significant cognitive impairment and emotional distress which was a result of the intensity of the Veteran' chronic pain.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in December 2010.  It was noted that the Veteran was being evaluated to determine the nature, extent, onset, and etiology of any psychiatric disorder he may have.  He underwent no psychometric testing.  It was noted that he had a number of service-connected disabilities to include intervertebral disc syndrome.  At the time of the examination, he was not receiving any mental health care at the VA facility.  The Veteran's main complaint was of his sleep disorder.  He stated that he was able to fall asleep in the middle of talking, in a waiting room, when he was getting his hair cut, watching a movie, or television, and while being driven in a car.  

Mental status examination showed the Veteran to be clean, neatly groomed, and appropriately dressed.  He was able to maintain adequate hygiene.  He displayed normative psychomotor behaviors.  He was cooperative, pleasant, and forthcoming throughout.  Eye contact was good.  His stream of consciousness was spontaneous and well organized and his thinking was relevant and goal directed.  His thought content was free of hallucinations, delusions, obsessive thoughts, and/or paranoid ideas.  Attention and concentration were intact, and the Veteran admitted to having concerns with his memory.  His mood was euthymic and his affect was congruent.  He denied any symptoms of depressed or anxious mood.  Speech was normal in terms of rate, rhythm, and articulation.  Language functioning was intact.  He was responsive to cues from the examiner.  He was alert and oriented in all spheres.  Impulse control was intact.  Judgment and insight were intact.  He denied suicidal and homicidal ideation or intent.  He related he needed help to maintain his personal hygiene, but this was not because of his mood, this was because of his physical limitations.  He stated that his memory was not as good as it used to be.  Part of this was related to his constant exhaustion.  He denied panic attacks.  He admitted to some features of depressed and anxious mood, but not of clinical significance.  He admitted to isolation and stated that one or two times a week, he would be sad, down, or blue, feeling hopeless or helpless, but that was generally because he did not have any sleep and he was "worn out."  He had no symptoms of anxiety.  He stated that his sleep disorder began in the 80's and had gotten progressively worse over time.  He stated that he was exhausted all the time and was frustrated because he could not sleep.  He stated that he would cat nap, even sitting at the table while eating.  On a scale of 0 to 10, with 10 being the most distressed, he stated he was about a 4/10 when it related to mood.  When it came to sleep, he stated that he was a 9/10 in perceived impairment.  The diagnostic impression was sleep disorder, due to general medical condition, insomnia-type.  The Veteran's current global level of assessment (GAF) was 50.  The examiner opined that there was no psychiatric disorder present, nor any dementia (as previously diagnosed) evident.  The examiner stated that the Veteran did have a sleep disorder due to a general medical condition, insomnia type.  He did not meet the criteria for mood disorder whatsoever.  He was simply frustrated and distressed about his inability to sleep.  The examiner offered diagnoses of sleep disorder and pain disorder.  Any further diagnosis of sleep disorder was deferred to a medical examiner.  The examiner stated that it was as likely as not that the Veteran's sleep disorder had been aggravated by or caused by his service-connected disabilities.  

In June 2012, the Veteran underwent a sleep study.  He was diagnosed with chronic obstructive sleep apnea.  It was also determined that the Veteran did not meet the criteria for a diagnosis of insomnia as he readily fell asleep and for the most part, found sleep refreshing.  

Based on the evidence of record, the claim for an acquired psychiatric disorder, secondary to the Veteran's service connected spinal disabilities, must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for lumbar spine and cervical spine disabilities.  

As to Wallin element (1), the Board questions whether the Veteran presently suffers from any chronic acquired psychiatric disability.  The Veteran has been variously diagnosed throughout claim with a mood disorder, psychotic disorder, and depression, secondary to a general medical condition.  He was sedated, treated in the mental health clinic of VA for the condition from 2004 to 2007, and on one occasion, was psychiatrically hospitalized by VA.  However, there have been occasions that his mood condition was described as drug induced and his wife at the time, was instructed in the role the Veteran's medications had in causing sedation, cognitive decline, and paranoia.  In any case, there is lack of medical evidence demonstrating that the Veteran was under any kind of psychiatric treatment since 2007.  Indeed, the medical records since that time do not show any psychotropic medicines prescribed alongside his multiple prescriptions for physical ailments.  And the most recent December 2010 VA psychiatric examination did not specified no psychiatric disorder, except a sleep disorder which ultimately was determined to have a physical origin; specifically, obstructive sleep apnea, for which he has subsequently been service-connected.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The December 2010 VA psychiatric examination provides such information.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and reviewed the record in its entirety.  After that, he provided a thoughtful opinion that explained in his determination that the Veteran's condition was not an acquired psychiatric disability but a general medical condition which was a sleep disorder, caused by his inability to sleep due to his service-connected disabilities.  The Board therefore affords significant probative value to the December 2010 VA examination report. 

Under the circumstance of this case, the VA treatment records from 2004 through 2007 do not carry much probative value with respect to his current psychiatric condition, however.  Notably, throughout those VA treatment reports, although psychiatric diagnoses were provided, the examinations were not as complete as the later VA examination, and often it was indicated that the Veteran was over medicated, or that his condition was drug induced.  The Veteran's wife was instructed that the Veteran's medications had a role in causing sedation, cognitive decline, and paranoia.  

The statements made by physicians in January 2006 and February 2006 for the Veteran's Social Security disability claim were also lacking in probative value.  Both of those medical statements lacked specificity, and although the January 2006 statement stated that the Veteran's psychological problems were indicative of depression and anxiety, psychiatric diagnoses, this was a blanket statement giving no analysis and providing no rationale for his findings.  The February 2006 statement, also lacked probative value.  This statement provided no diagnosis, and only indicated that the Veteran experienced a progressive deterioration in physical functioning with significant cognitive impairment and emotional distress which was a result of the intensity of the Veteran' chronic pain.  The physician gave no indication of a diagnosis for the Veteran's cognitive impairment or his emotional distress, and although he indicated that it was the result of his chronic pain, no findings were made indicating what disability caused the chronic pain.  

Indeed, in view of the inadequacy of the evidence available, in its September 2010 VA decision and Remand, the Board ordered further development, including the procurement of a complete VA psychiatric examination to assess, in pertinent part, the nature of any psychiatric disorder diagnosed.  As is more fully described below, the result of the December 2010 VA psychiatric examination resolved that there is currently no psychiatric disorder. 

Under these circumstances, the Board concludes that the VA December 2010 professional medical opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran has a psychiatric disorder that was caused or permanently aggravated by his service-connected spinal disabilities.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.").   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced a psychiatric disorder after his service-connected spinal disabilities started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 .  

In this case, however, the Veteran is not competent to provide testimony regarding whether or not he has a psychiatric disability and the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a psychiatric disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the Veteran has indicated that he was depressed, he is not competent, to determine if he has depression or a mood condition.  Therefore, the Veteran's unsubstantiated statements regarding his claimed condition are found to lack competency. 

The Veteran's lay statement is also is also outweighed by the December 2010 VA professional opinion.  That examination included a mental status examination of the Veteran, a review of the record, and provided a rationale for the negative findings. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  Moreover, the Veteran's December 2010 VA psychiatric examination and professional opinion is further bolstered when in June 2012, a VA sleep study indicates that the Veteran has chronic obstructive sleep apnea, and in fact, the Veteran's sleep disorder is not an insomnia as first noted.  These findings further strengthen the December 2010 opinion that the Veteran does not have a psychiatric disorder at all.  

Thus, without a current diagnosis, a claim for entitlement to service connection cannot be sustained.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of a current psychiatric disability, Wallin element (1), a current disability has not been satisfied, and the claim fails on this basis.  

For the foregoing reasons, the claim for service connection for an acquired psychiatric disability must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.   

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30percent evaluation.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degree; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or combined motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 10 percent rating for intervertebral disc syndrome, requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 month, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.   38 C.F.R. § 4.71a, DC 5243.  

The Veteran underwent examination at the Orthopaedic Center in June 2004.  He gave a history of lower pain in his lower back.  He had a herniated disc in 1974 and 1975.  At the time of the examination, he had to use a cane and really had trouble caring for himself.  Physical examination revealed limited flexion and extension.  He had difficulty walking on his heels, toes and doing shallow knee bends.  There was no significant asymmetry.  There were no x-rays made on the day of the examination.  He had an MRI scan and the report, according to the physician, suggested that most the discs in the lower back were degenerative.  The diagnosis was symptomatic microinstability of the lumbar spine.  

In August 2004, the Veteran had an x-ray examination of his lumbosacral spine.  There was mild degenerative change at L2-L3 with disc space and osteophytosis.  Osteophyte projects off the anterior L4.  There was no spondylolisthesis or malalignment.  There was mild facet arthropathy.  

The Veteran underwent VA examination in November 2004.  He stated he had pain more to the left side, constant 9-10/10 in intensity, with difficulty in moving, transferring, and walking.  He reported some radicular pain in the left leg.  He was seen by neurology in August 2004, and at that time, it was thought that his clinical findings were more extensive than his physical findings or as a MRI report would indicate.  It was felt that this symmetry and nondermatomal distribution of symptoms argued against radicular pain.  He was complaining at that time of incontinence of bowel and bladder.  The neurologist felt an EMG would be helpful in confirming or refuting possibly radicular origin of pain followed by a repeat examination when the patient was more comfortable in assessing current discrepant findings.  He was scheduled for an EMG in January 2005.  

Physical examination revealed the Veteran arrived in a wheelchair pushed by his caretaker.  He sat with his head flexed forward with his eyes closed most of the time.  The Veteran grimaced and complained of pain at any attempt to range joints, especially the left upper and lower extremity.  Examination of the back to soft touch revealed significant jump and complaints of severe pain with just soft touch of the skin.  All attempts to perform range of motion of the upper and lower extremities met with a similar degree of pain.  He was unable to stand, thus range of motion was done in a seated position, again as best as could be determined given the degree of pain when attempting to test range of motion.  Left and right lateral flexion was 19 degrees, extension was 0 degree, forward flexion was 22 degrees, with right rotation of 19 degrees, and left rotation of 15 degrees, all with complaints of significant pain.  There was pain to attempted straight leg raising.  There was no persistent loss of pinprick sensation in S1 distribution on the left.  Motor strength testing was exceedingly difficult to do and was very inconsistent bilaterally, left greater than right and was limited by pain.  The assessment was history of lumbar strain.  The examiner stated that the Veteran's symptoms and diffuse severe pain on examination were markedly out of proportion to any objective radiologic findings and he certainly had significant cognitive deficits which could not be explained on the basis of his low back pathology.  

In January 2005, the Veteran underwent a VA EMG study.  The findings showed a left superficial peritoneal sensory action potential could not be obtained; this was noted to may have reflected technical factors, but a mononeuropathy affecting the distal portion of the nerve could not be ruled out.  Needle examination of a left superficial peroneal innervated muscle was normal.  There was no evidence of a left L3-S1 radiculopathy, and no evidence of a sensory motor polyneuropathy in the lower extremities. In May 2005, the Veteran underwent x-ray examination at Lincoln Medical Center.  These x-rays showed degenerative disc disease at C4-5, C5-6, and C6-7.  

A February 2005 Tennessee Disability Determination  for Social Security Disability was associated with the claims folder.  Physical examination of the neck showed range of motion of the cervical spine of flexion of 45 degrees, extension of 55 degrees, and right and left lateral flexion of 40 degrees.  Range of motion of the dorsolumbar spine showed flexion of 80 degrees, extension of 20 degrees, and right and left lateral flexion of 20 degrees.  There were no spasms, tenderness, or surgical scars.  The pertinent clinical impression was degenerative arthritis of the lumbar spine, DDD, status post physical therapy.  It was noted that the Veteran was using a wheelchair for ambulation since June 2004.  

In August 2005, the Veteran underwent an MRI of the lumbosacral spine.  The impression was large disc osteophyte complex asymmetric to the right flattening of the right aspect of the cord at C4 and also severe tight neural foraminal narrowing,  There was mild left neural foraminal narrowing at this level as well.  Additionally found was mild to moderate bilateral neural foraminal narrowing and mild canal stenosis at the level of C5-C6.  

A March 2006 VA EMG indicated the presence of peripheral neuropathy affecting sensory fibers of both lower extremities and upper extremities.  

A June 2006 VA follow-up in the pain clinic was performed.  Review of an August 2005 cervical spine MRI and a March 2006 EMG resulted in an assessment of lumbosacral radiculopathy, DDD of the cervical spine, and peripheral neuropathy.  

The Veteran underwent an August 2006 VA examination.  The Veteran provided a history of decreased motion, stiffness, and pain in the neck and left arm.  The pain was described as daily, constant, radiating, and severe.  There were no flare-ups of the spinal condition.  There were no incapacitating episodes for cervical spine region in the past 12 month period.  The Veteran related that he used a cane.  Range of motion of the cervical spine showed flexion of 45 degrees with pain at the end range, extension of 10 degrees with pain throughout the range of motion, rotation to right of 45 degrees with pain and rotation to the left of 50 degrees with pain.  Lateral flexion to the right was accomplished to 20 degrees with pain from 5 degrees to 20 degrees, and lateral flexion to the left of 25 degrees, with pain from 15 to 25 degrees.  There was no additional limitation on repetition of range of motion of the cervical spine.  The diagnosis was severe cervical disc disease.  There was DDD with spurring and severe right neural foraminal narrowing.  The Veteran stated that he was not employed as he had retired on disability.  He stated that his cervical disc disease had effects on his daily activities as he stated he was unable to drive and found it hard to read because of the positioning of his head as he was unable to hold his head in normal position for a significant period.  

The Veteran underwent a VA neurology examination in August 2007.  The Veteran claimed that he developed peripheral neuropathy of all of his extremities as a result of disc disease of his neck.  Medical history showed the Veteran began having trouble with his neck several years prior with some numbness and tingling in his arms and legs that began prior to 2004, but between 2004 to 2006, his problems worsened.  He never had surgery on his neck, but developed needle-like sensations in his feet, numbness and tingling in his arms and legs, and dropping objects from his hands.  He reported no specific flare-ups.  EMG/nerve conduction studies done on the left lower extremity revealed an inability for the superficial peroneal sensory action potential to be obtained.  It was unclear whether this was a technical issue or a problems with the nerve itself.  Physical examination revealed intact vibratory and light touch sensation in both upper and lower extremities with no noted neuritis or paralysis.  He had no joint affected with this condition.  He had no obvious muscle wasting or atrophy in either the upper or lower extremities.  His main problems was difficulty with ambulation with some generalized lower extremity weakness.  According to the examiner, the Veteran's EMG noted he may have possible mononeuropathy, but the EMG did not show radiculopathy or evidence of sensory/motor polyneuropathy in the lower extremities.  Based on these findings, the examiner could not state that the Veteran had a polyneuropathy and the issue regarding mononeuropathy was inconclusive from the EMG.  This issue could not be resolved without resorting to mere speculation.  

The Veteran underwent a VA examination in April 2008.  He complained of constant pain radiating to the hips, which was aching and sharp in nature.  He did not report any incapacitating episodes or flare-ups, but did relate constant severe pain.  He also had associated symptoms that included numbness in his feet and legs.  He was using a scooter and did not have a back brace.  When he ambulated from the scooter to the examination table, he held onto the scooter seat and the bed.  He reportedly could only walk a few feet.  

Physical examination revealed he was unable to stand well enough for an examination because of the pain.  He had normal curvature of the spine from a supine position.  From a seated position, he had significant tenderness to palpation over his lumbar spine.  His posture was normal and his gait was antalgic.  Range of motion from a seated position showed forward flexion of 75 degrees, and extension of 25 degrees, with pain throughout these motions.  Lateral flexion to the left and right were accomplished to 30 degrees, bilaterally.  Rotation to the left and right was 30 degrees.  There was pain throughout all motion.  No spasm was appreciated.  There was weakness and tenderness.  There were no fixed deformities or postural abnormalities.  Neurological examination was limited as the Veteran had difficulty with this and severe pain lying flat on his back.  He had symmetric deep tendon reflexes with 1+ bilateral knee jerks.  Ankle jerks were unable to be elicited.  No motor or neurological deficits were appreciated other than generalized weakness in the lower extremities.  No sensory deficits were appreciated.  The examination was noted to be somewhat limited due to the Veteran's amount of discomfort and pain sensitivity.  The diagnosis was lumbar disc disease.  

The Veteran underwent a VA examination in June 2009.  He complained of numbness, radicular pain in both legs, and limited ambulatory ability.  He described his low back pain as sharp, severe, constant, and daily.  

Physical examination of the low back revealed no spasm, atrophy, or weakness.  There was pain with motion, tenderness, and guarding.  Range of motion revealed flexion of 0 to 40 degrees, extension of 0 to 5 degrees, left and right lateral flexion of 0 to 10 degrees, and left and right lateral rotation of 0 to 15 degrees.  There was no additional limitation after 3 repetitions of range of motion.  It was noted that the Veteran was not employed but not retired.  His low back disability had a moderate effect on his chores, shopping, and recreation.  The low back disability prevented exercise and sports.  It had a mild effect on traveling, and no effect on feeding, bathing, dressing, grooming, and toileting.  The diagnosis was lumbar DDD.  

Pursuant to the Board's September 2010 remand, the Veteran underwent a VA examination in January 2011.  The Veteran indicated that his lumbar spine had been problematic since 2004.  He complained of moderate to severe in intensity low back pain, aggravated by prolonged sitting or prolonged lying in one position.  He stated that he had occasional radiation of the pain up the spine and occasional radiation of the pain down the left and right leg.  He denied bladder or fecal incontinence.  He stated that he used a walker and a cane for ambulation and occasionally used a wheelchair, not 90 percent of the time as previously recorded.  He denied the current use of braces, splints, or other prosthetic devices for this condition.  His low back condition inhibits his day to day activities requiring prolonged sitting or walking and inhibits his sleeping.  He was prevented from heavy lifting or carrying.  He related that he began to have cervical spine problems since the 1990's and it had been a problem for him since that time but nowhere as problematic as his low back disability.  He complained of moderate neck pain which was aggravated by sitting up after lying down or when he obtains unusual positions of the head.  He denied radiation of pain from the neck into the extremities, and denied the current use of braces, splints, or prosthetic devices for his neck condition.  There were no hospitalizations or true incapacitations as a result of this condition in the past year.  The Veteran's gait was observed for short distances by the examiner in the examination room without his walker and there was no observed limp, but the Veteran required himself to hold onto the examiner for the short distance of ambulation.  

Physical examination of the spine revealed an exaggerated flinching with gentle palpation of the cervical, thoracic, and lumbar spine.  There was no palpable bony deformity of the cervical, thoracic, or lumbar spine.  There was no edema or discoloration of the neck or back.  There was obvious muscle atrophy of the lumbosacral spine region.  Heel and toe walking were both intact.  Motor strength was full and equal in all four extremities.  Range of motion of the cervical spine showed flexion of 25 degrees, extension of 20 degrees, lateral left and right flexion of 25 degrees, and left and right rotation of 30 degrees.  These findings were the same after 10 repetitions.  There was no evidence of pain, fatigability, incoordination, or further loss on range of motion.  There was also no evidence of flare-ups.  Range of lumbosacral spine motion was flexion of 75 degrees, extension of 20 degrees, left and right lateral flexion of 20 degrees, and left and right rotation of 20 degrees.  Post exercise, left and right lateral flexion and left and right rotation increased to 25 degrees.  These findings were shown after 10 repetitions.  There was evidence of pain on range of motion.  Immediate facial grimacing remained throughout the exercise.  There was also evidence of excess fatigability on range of motion, with slowing of the repetitions.  There was no evidence of incoordination, significant loss of range of motion or flare-ups on range of motion.  The diagnostic impressions were DDD of the lumbosacral spine with mild to moderate foraminal and spinal stenosis with loss of range of motion and evidence of pain and some excessive fatigability on use, and DDD of the cervical spine with loss of range of motion and evidence of pain on use.  

In November 2010, the Veteran submitted a Notice of Decision for the Social Security Administration dated June 2007, which showed that the Veteran was disabled for Social Security purposes since May 2004, in part by degenerative arthritis of the lumbar spine and DDD of the lumbar spine.  He was also impaired other disabilities which are service-connected and nonservice-connected.  

VA outpatient treatment records from 2004 to 2009 showed the Veteran was seen for spinal complaints on an ongoing basis.  

The Veteran's lumbar spine and cervical spine disabilities are rated under 38 C.F.R. § 4.71a, DC 5243, intervertebral disc syndrome.  

Service connection was granted for mechanical low back pain by rating decision of January 1993.  A noncompensable rating was awarded, effective September 1992.  By rating decision of July 1995,the rating for the Veteran's low back disability was increased to 10 percent, effective February 1995.  The Veteran's low back rating was continued at 10 percent.  By rating decision of March 2009, service connection for DDD of the lumbar spine (also claimed as central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right) was granted and combined with the previously service-connected mechanical low back pain, with an evaluation of 10 percent, effective December 2006.  The rating was increased to 20 percent, effective January 29, 2009.  This rating has been in effect since that time.  

Service connection was granted for DDD of the cervical spine by rating decision of October 2006.  A 10 percent rating was awarded, effective August 4, 2005.  This is an initial rating from the grant of service connection.  See Fenderson.  This rating has been in effect since that time.  

Lumbar spine

In this case, the evidence does not show that the Veteran has had any incapacitating episodes of his lumbar spine at any time during the appellate period, necessary to warrant a rating under DC 5243 based on incapacitating episodes.  

Prior to January 29, 2009, the Veteran's lumbar spine disability has warranted no more than a 10 percent rating based upon the General Rating Formula for Diseases and Injuries of the Spine.  On only one occasion, at a November 2004 VA examination, were the Veteran's symptoms found to be markedly lower.  At that time, the examiner specifically indicated, in pertinent part, that the Veteran's lumbar symptoms were out of proportion to any of the objective findings and the Veteran had significant cognitive deficits at the time that could not be explained in light of the bases of his lumbar spine pathology.  At no other time prior to January 29, 2009, has the Veteran's lumbar spine disability shown forward flexion greater than 30 degrees, but less than 60 degrees, or the combined range of motion of the thoracolumbar spine to be not greater than 120 degrees, or muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, sufficient to warrant a 20 percent rating.  

Since January 29, 2009, the Veteran's lumbar spine has been rated as 20 percent.  However, the medical evidence of record since that time has not shown the Veteran's lumbar spine forward flexion to be less than 30 degrees or there to be favorable ankylosis of the thoracolumbar spine, which is necessary to warrant a 40 percent rating.  

It is important to note that the Veteran has made radicular complaints during the appellate period and has also undergone EMG testing to determine if he has peripheral neuropathy of the lower extremities.  By rating decision of August 2007, service connection for bilateral peripheral neuropathy of the lower extremities was denied.  The Veteran was notified of the denial in a letter of the same month and did not appeal the denial.  The decision is now final.  Therefore, the Veteran does not warrant a separate compensable rating for peripheral neuropathy of the lower extremities in connection with his lumbar disability.  

Cervical Spine

In this case, the evidence does not show that the Veteran has had any incapacitating episodes of his cervical spine at any time during the appellate period, necessary to warrant a rating under DC 5243 for incapacitating episodes.  

Additionally, prior to the Veteran's January 13, 2011 VA examination, the medical evidence of record does not show cervical spine forward flexion greater than 15 degrees but less than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, sufficient to warrant a 20 percent rating.  

However, during the VA January 13, 2011 VA examination, the Veteran's forward flexion of the cervical spine was limited to 25 degrees, sufficient to warrant a 20 percent rating, and no more.  Forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the cervical spine, necessary to warrant a 30 percent rating for the Veteran's cervical spine disability was not shown.  

It is important to note that the Veteran has made radicular complaints during the appellate period and has also undergone EMG testing to determine if he has peripheral neuropathy of the upper extremities.  By rating decision of August 2007, service connection for bilateral peripheral neuropathy of the upper extremities was denied.  The Veteran was notified of the denial in a letter of the same month and did not appeal the denial.  The decision is now final.  Therefore, the Veteran does not warrant a separate compensable rating for peripheral neuropathy of the upper extremities in connection with his cervical spine rating.  

Other Considerations

The Board has considered the Veteran's statements that his lumbar and cervical spine disabilities are worse.  He asserts that he is warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorder according to the appropriate diagnostic codes.  Such competent evidence-concerning the nature and extent of the Veteran's lumbar and cervical spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's lumbar and cervical spine disabilities are evaluated.  


The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's lumbar and cervical spine disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why a higher rating was not warranted for the Veteran's lumbar spine disability, and why his cervical spine disability only warranted an increase for part of the appellate period.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar and cervical spine disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for either of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for a lumbar spine disability, including degenerative disc disease (DDD), mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, prior to January 29, 2009 is denied.  

A disability rating in excess of 20 percent for a lumbar spine disability, including DDD, mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right, since January 29, 2009 is denied.  

An initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011 is denied.  

An initial disability rating of 20 percent, and no more, for a cervical spine disability, since January 13, 2011 is granted, subject to the laws and regulations governing monetary benefits.  


REMAND

The issue of a TDIU was expressly raised by the claimant and was denied by rating decision of August 2007.  The issue was not appealed and became final.  However, during the pendency of this case, service connection for chronic obstructive sleep apnea was granted and a 30 percent rating was awarded.  Additionally, the Veteran's cervical spine DDD was increased from 10 percent to 20 percent.  The Veteran has also consistently argued that his unemployment is due in whole or in part to his service-connected disabilities.  Based on the Veteran's assertions, the Board finds that the issue of TDIU continues to be raised by the record and is before the Board by virtue of his increased-rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, adjudication, along with any appropriated development, is necessary to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  The claim for TDIU is to be adjudicated.  


Accordingly, the case is REMANDED for the following action:

The RO must adjudicate the issue of TDIU.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case that addresses all pertinent evidence, laws and regulations relevant to his claim.  The Veteran and his representative should be provided a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






								[Continued on Next Page]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


